Citation Nr: 1226248	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from November 13, 2006 to August 5, 2009.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisolm


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the Veteran's disability rating for PTSD to 50 percent, effective November 13, 2006.  The Veteran filed a notice of disagreement (NOD) with this rating and subsequently perfected an appeal.  After the Veteran perfected his appeal, the RO issued an August 2007 rating decision granting alcoholism as secondary to his PTSD, and included it in the Veteran's 50 percent disability rating for his PTSD.  Additionally, in April 2011, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 5, 2009. 

The claim was first reviewed by the Board in October 2010, at which time the claim was remanded for further development.  The claim was again reviewed by the Board in July 2011, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his increased rating claim for PTSD from November 13, 2006 to August 5, 2009.  The Court issued a February 2012 Order vacating the July 2011 Board decision in part and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Throughout the claims file, the Veteran and his representative stated that the Veteran was rendered unemployable due to his service-connected disabilities, to include PTSD and peripheral neuropathy.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Although the RO has previously adjudicated this issue, a TDIU claim is nonetheless part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for PTSD.  Therefore, his TDIU claim is part of the increased rating claim for PTSD and the Board has jurisdiction over both issues.


FINDINGS OF FACT

1.  From November 13, 2006, to August 5, 2009, the Veteran's PTSD had been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood

2.  The Veteran's service-connected disabilities, to include PTSD and peripheral neuropathy, prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 percent, but no higher, for PTSD from November 13, 2006, to August 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in November 2006 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in January 2007 and November 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

The Veteran and his representative contend, in substance, that the Veteran's PTSD is more disabling than the 50 percent evaluation currently assigned for the time period of November 13, 2006, to August 5, 2009.  The Board will address whether a higher rating should have been granted from November 13, 2006, to August 5, 2009. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

The Veteran is currently assigned a 50 percent disability rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 31 to 40 illustrate that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

A Rating Higher than 50 percent from November 13, 2006, to August 5, 2009

In determining whether the Veteran is entitled to a rating higher than 50 percent since November 13, 2006, the Board has reviewed lay statements, VA outpatient treatment records, and the January 2007 VA examination report.  Based on this evidence, the Board finds that the Veteran is entitled to a higher disability rating of 70 percent, but no higher, from November 13, 2006, to August 5, 2009.

Turning to the evidence of record, the Veteran submitted a November 2006 statement by his wife.  The Veteran's wife noted that she had been married to the Veteran for 25 years, and stated that a day had not gone by that Vietnam had not played a part in their lives.  Furthermore, she stated that about 13 years ago, the Veteran had a complete nervous breakdown, and that the past year was the worst year of their married life.  She stated that the past year the Veteran had become more withdrawn and pulled away when she would get close to him.  Additionally, she reported that he spent more time sleeping on the couch than he did in their bed.  She added that he had nightmares and night sweats, slept very few hours per night, and reported that he had threatened suicide twice and obsessed about his death.  She also stated that he no longer wanted to go places and spent most of his time at home.  Additionally, he had taken more sick days that year than any year in his work career.  Lastly, she stated that he worried more about the future because he was retiring in four years. 

The Veteran was afforded a VA examination in January 2007 to evaluate his PTSD symptoms.  The Veteran reported receiving treatment and medication for his mental health condition.  Additionally, the Veteran stated that he suffered from fatigue due to his sleep problems.  He reported that he binge drank to self medicate his symptoms of PTSD, and he admitted that he missed work on occasion because of being hung over.  The Veteran also reported that he had been married to his second wife for 25 years and their relationship was good.  However, the Veteran also added that he felt more comfortable separate from her than together, explaining that he liked to sleep on the sofa.  Additionally, the Veteran reported that he had two children who he had a distant relationship with, denied having friends, and stated that he did not want to have any.  Moreover, he stated that he is comfortable at home and did not want to leave home.  Lastly, the Veteran reported that he had no history of suicide or violence.  

Upon examination, the Veteran was noted to be clean, neatly groomed, and appropriately and casually dressed.  His speech was unremarkable, he had a full affect, with a depressed mood.  The examiner found the Veteran to be cooperative, friendly, relaxed, and attentive.  Additionally, the examiner noted the Veteran's thought process as rambling, and his thought content was listed as preoccupied with one or two topics.  The examiner stated that the Veteran understood the outcome of his behavior.  The Veteran did not have inappropriate or obsessive behavior.  He reported having panic attacks that lasted about an hour, four to six times in the past two years.  The Veteran also reported suicidal thoughts three to four times per month, but denied having intent or plan.  The Veteran's impulse control was noted as good, without episodes of violence, and he reported that he sometimes did not pay attention to his personal hygiene and attributed it to his binge drinking.  

Additionally, the Veteran reported having problems with activities of daily living, such as household chores, shopping, sports, exercise, traveling, driving, and other recreational activities.  The examiner noted that the Veteran's recent memory was moderately impaired.  The Veteran reported that he loses focus all of the time, and the examiner noted that the Veteran demonstrated this in his interview.  The Veteran reported that he did not like to participate in activities where many people were involved, such as weddings, funerals, or other gatherings.  Additionally, he described feeling detachment from other people.  He added that he isolates himself so that he will not have to interact with others.  Moreover, the Veteran reported hypervigilence in constantly surveying his environment for danger even when he knew there was not realistically danger in the environment.  

The Veteran was noted to be incapable of managing his financial affairs.  The Veteran reported that he was a full-time teacher, and stated that he missed two weeks of work in the last year for mental health days.  The Veteran reported problems with occupational functioning, such as decreased concentration, difficulty following instructions, memory loss, and poor social interaction.  The examiner diagnosed the Veteran with PTSD and alcohol abuse, stating that it appeared to be an attempt to medicate his symptoms of PTSD.  Additionally, the examiner assigned the Veteran a global assessment of functioning (GAF) score of 51. The Veteran reported that his PTSD symptoms made his working as a teacher easier in that he did not form attachments to his students or teachers at school.  Additionally, he stated that by not being connected to his coworkers, he was not involved in drama in the work place, which made his life easier.  The examiner concluded that the Veteran's PTSD symptoms did not cause a decrease in his work efficiency because he had stated that his PTSD made him more efficient at work.  However, the examiner also stated that his PTSD did severely impair his social functioning.  Lastly, the examiner noted that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  

The Veteran submitted a statement in July 2007.  The Veteran reported that he began to drink to self medicate his PTSD symptoms, so much so that at times he could barely function.  Specifically, he reported that he drank until he passed out, which caused him to miss work and holidays with his family.  Additionally, he reported that he was currently in after-care with the VA and attending AA meetings.  

The Veteran's outpatient VA treatment records document treatment for PTSD from the date of claim his claim.  The records show that the Veteran was going through counseling and was medicated for his mental health conditions.  Additionally, it was noted that the Veteran checked himself in to the VA for detox and a 30 day rehabilitation stay in July 2007.  Furthermore, the psychiatry outpatient records noted the Veteran's struggles with thoughts of events he experienced in Vietnam, and his struggle with his drinking problem.  The Veteran's doctor noted that he was oriented in all spheres, alert, talkative, and denied suicidal ideations.  The Veteran's GAF scores documented in the VA outpatient treatment records ranged from 35 to 70.

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating from November 13, 2006, to August 5, 2009 under DC 9411: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

The Veteran's GAF scores of record for this time period was noted by the January 2007 VA examination and VA outpatient treatment records noted above.  The Veteran's GAF scores ranged from 35 to 70, which is indicative of serious, but not total, occupational and social impairment.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 100 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411.  

While the Veteran did show signs of an inability to perform activities of daily living and maintenance of personal hygiene, he did not exhibit other symptoms necessary to establish a 100 percent disability rating for PTSD.  At no time during the appeals period had the Veteran been found to display total occupational and social impairment, due to such symptoms as grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; or memory loss for names of close relatives, own occupation, or own name.  While the Veteran reported issues with his memory, he was able to give the VA examiner his family and occupational history, showing no problems with loss of names of close relatives, own occupation, or own name.  Additionally, while the Veteran reported suicidal ideations three to four times a month, he also stated that he had no plan or intent.  In addition, the VA examiner noted that the Veteran did not exhibit inappropriate behavior, and noted that the Veteran was oriented to time, place, and space.  Therefore, the Veteran did not show persistent danger of hurting himself or others.  While the Veteran reported that he had no friends and isolated himself at home, he still remained married and had a relationship with his wife.  Furthermore, although the Veteran reported problems at work, he still maintained a full-time job as a school teacher, until he retired.   Moreover, while the examiner noted the Veteran's thought process as rambling and his thought content as preoccupied, his thought process and communication was not noted to be grossly impaired.  Most importantly, the January 2007 VA examiner noted that the Veteran did not have total occupational and social impairment due to his PTSD symptoms.  

Consequently, although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 70 percent rating for the Veteran's PTSD, from November 13, 2006, to August 5, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (suicidal ideation and social and occupational impairment) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


IV. TDIU Consideration

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that his PTSD symptoms caused him to retire from his job as a teacher, prior to the time frame he desired.  Additionally, it was noted that the Veteran's upper and lower extremity bilateral peripheral neuropathy also affect his ability to maintain employment.

In this case, service connection is in effect for: PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right and left upper extremities, separately rated as 10 percent disabling; peripheral neuropathy of the right and left lower extremities, separately rated as 10 percent disabling; tinea versicolor and tinea corpus, rated as noncompensable; hepatitis B, rated as noncompensable; and left ear hearing loss, rated as noncompensable.  As such, the Veteran's combined disability evaluation is 90 percent.   Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, PTSD, and his additional service-connected disabilities bring his combined disability rating to 70 percent or more.

The Veteran submitted a May 2012 individual unemployability assessment by a Vocational Consultant.  The Consulted noted that during the time period of 1995 through 2009, when the Veteran was teaching at the alternative high school, the claims file documented ongoing problems coping with service-connected skin problems and PTSD symptoms.  After 2009, the claims file contained documentation of references to his bilateral upper and lower extremity neuropathy.  

Additionally, the Consultant documented and discussed the Veteran's November 2009 and November 2010 VA examination reports.  The Consultant noted the November 2009 VA examiner's opinion that diagnosed the Veteran with PTSD, Alcohol Dependence, and assessed a GAF score of 52, indicating what the Consultant understood to be inductive of a serious impairment in occupational functioning.  Furthermore, the Consultant noted the November 2010 VA examiner's opinion that diagnosed the Veteran with PTSD, Major Depression, and ETOH dependence, and assessed a GAF score of 48, indicative of what the Consultant understood to be a serious impairment in occupational functioning.  The examiner also opined that a "poor" prognosis for improvement of psychiatrically related impairments.   

The Consultant also documented the Veteran's educational and work history.  The Veteran stated that he wanted to stay at his teaching post at least through age 70 because he loved kids and teaching.  As of 2009, he had taught a total of 25 years.  However, by the time he reached 65, his PTSD and alcohol dependence resulted in unacceptable and sporadic levels of attendance and job performance, and as such he felt obliged to stop teaching.  He was empathetic that although he remained at his teaching profession through age 65, it was his service-connected PTSD with alcohol dependence that caused him to be unable to continue teaching or performing any other occupation (as of May 2009).  He noted, and the file documented, that he continued in counseling and therapy for PTSD and alcohol dependence during his final years of teaching; and he contended that it was extremely difficult enduring his teaching occupation through the May 2009 retirement date.  The Veteran's past relevant work as a high school teacher and sales representative was deemed to be skilled and professional in nature, and was defined as being sedentary-to-light-duty in terms of physical requirements.  Because of the many concurrent and disabling service-connected conditions noted in the report, the Consultant opined that any transferable skills the Veteran acquired from his past professions were not available for use in any alternative occupation of an equal or a lesser-skill and exertion level.  

The Veteran reported that he had not received psychotherapeutic treatment for the past year and one-half in large part due to the less stressful life he had been living since retirement.  He was less apt to use alcohol  to "self-medicate" against PTSD exacerbations now that he was no longer confronted with the demands of sustained competitive employment.  If he were actively at work or attempting to secure work, his PTSD symptoms and alcohol intake would quickly re-appear and preclude his ability to work.  Additionally, his service-connected peripheral neuropathy has progressively worsened, and the related pain and symptoms precluded his ability to sustain employment.  His pain increased with any sustained or prolonged standing or walking, or any manual activity.  The Consultant stated that bilateral manual dexterity was an essential requirement of many work settings; and the Veteran's reports of reduced dexterity would further reduce his employability.  Additionally, due to his PTSD with alcoholism and neuropathy, the Veteran did not sleep well or regulatory, and must therefore take at last two rest periods/naps during the day.  The Consultant concluded that these sleep patterns would disrupt the Veteran's occupational persistence, pace, and productivity sufficiently enough to jeopardize his job retention.  

The Consultant concluded that the Veteran's statement to him, that barring his worsening PTSD and ETOH he would have kept working after May 2009, was reasonably credible.  Additionally, he stated that the Veteran's service-connected issues compelled him to retire with much reluctance, at age 65.  Also, the Consultant noted that the claims file indicated that the Veteran's service-connected diabetes mellitus and related neuropathy, including neuropathic pain in all four extremities became problematic in the years following his "forced retirement" from work in May 2009.  Further, the consultant stated that the self-reported functional limitations regarding the Veteran's neuropathy in all four extremities substantially added to the claims file information, and precluded in and of themselves the Veteran from any and all significant, competitive work activity.  That is, the Consultant thought that the levels of bilateral hand and bilateral foot pain and discomfort he reported were not all consistent with the ability to maintain occupationally-acceptable levels of concentration, persistence, and pace required even in simple, unskilled and sedentary levels of remunerative employment.  The Consultant concluded that the Veteran's four-extremity neuropathy was in and of itself completely disabling.  The Consultant again stated that the Veteran's two diagnoses combined to preclude teaching, so also do they combine to preclude any other competitive employment, which that Veteran would find to further exacerbate his PTSD and ETOH.  

In sum, the Consultant opined that it was at least as likely as not that the Veteran's service-connected disabilities in and of themselves precluded him from securing or following any substantially gainful occupation.  Additionally, he opined that at the earliest he was unemployable for TDIU purposes was May 2009, which was the date he felt compelled to retire from teaching due to his worsening service-connected PTSD with Alcoholism conditions.  His inability to work due to his service-connected conditions was only further exacerbated in January 2012 when he became service-connected for is neuropathy in his upper and lower extremities, and diabetes.  These conditions, when combined with the PTSD, ETOH, and Tinea Vericolor, render the Veteran totally unemployable, separate from any other non-service connected conditions he had.  

On this record, in particular the May 2012 individual unemployability assessment that noted that the Veteran's multiple PTSD symptoms and peripheral neuropathy prevented him from working, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disabilities.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating of 70 percent, but no higher, from November 13, 2006, to August 5, 2009, for the Veteran's PTSD, is granted.

A total disability rating based on individual unemployability is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


